UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1859


DONNA CARRIER-TAL,

                Plaintiff - Appellant,

          v.

JOHN MCHUGH, Secretary of the Army,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00626-RAJ-LRL)


Submitted:   January 20, 2017                Decided:    January 31, 2017


Before MOTZ and      KEENAN,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donna Carrier-Tal, Appellant Pro Se.    Daniel Patrick Shean,
OFFICE OF THE UNITED STATES ATTORNEY, Joel Eric Wilson,
Assistant  United  States  Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donna Carrier-Tal appeals the district court’s order taxing

costs    against    her   following    the    district   court’s      grant   of

summary judgment in favor of defendant John McHugh, Secretary of

the Army, in Carrier-Tal’s employment discrimination action.                  We

have     reviewed   the    record     and    find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Carrier-Tal v. McHugh, No. 2:14-cv-00626-RAJ-LRL (E.D.

Va. filed June 7, 2016 & entered June 8, 2016).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before   this    court    and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                       2